UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7250



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


EDGAR SPENCER PHILLIPS,

                                            Defendant - Appellant.




                            No. 02-7483



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


EDGAR SPENCER PHILLIPS,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CR-95-34, CA-01-17-5, CR-95-33, CA-01-16-5)


Submitted:   December 19, 2002         Decided:     December 31, 2002
Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Edgar Spencer Phillips, Appellant Pro Se. Samuel Gerald Nazzaro,
Jr., Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated appeals, Edgar Spencer Phillips seeks to

appeal the district court’s orders adopting the magistrate judge’s

report and recommendation and denying relief on his motions filed

under 28 U.S.C. § 2255 (2000).       An appeal may not be taken to this

court from the final order in a § 2255 proceeding unless a circuit

justice or judge issues a certificate of appealability.                28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court on the merits absent “a

substantial showing of the denial of a constitutional right.”                  28

U.S.C. § 2253(c)(2) (2000).        As to claims dismissed by a district

court solely on procedural grounds, a certificate of appealability

will not issue unless the petitioner can demonstrate both “(1)

‘that    jurists   of   reason   would       find   it   debatable   whether   the

petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)), cert. denied, 122 S.Ct. 318

(2001). We have reviewed the record and conclude substantially for

the reasons stated by the district court* that Phillips has not

satisfied either standard. See United States v. Phillips, Nos. CR-


     *
       We note that Phillips’ § 2255 motions were successive and
unauthorized by this court under 28 U.S.C. § 2244 (2000).


                                         3
95-34; CA-01-17-5 (N.D.W. Va. July 15, 2002) and Nos. CR-95-33; CA-

01-16-5   (N.D.W.   Va.   July   17,       2002).   Accordingly,    we   deny

certificates of appealability and dismiss the appeals. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                   DISMISSED




                                       4